Citation Nr: 1327534	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-41 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Regional Medical Center Bayonet Point on October 4, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida (James A. Haley VA Hospital). 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issue on appeal. 


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted. 

In this case, the Veteran is seeking payment or reimbursement for medical expenses incurred for emergency services rendered at Regional Medical Center Bayonet Point on October 4, 2008.  Records from the Pasco County Fire Rescue reflect that the Veteran called 911 at approximately 9:15 pm.  Upon arrival, he walked out to the rescue vehicle and reported that he felt dizzy and weak.  He was assisted onto a stretcher and taken to Regional Medical Center Bayonet Point by his choice, which was 5 miles away.  It was noted that he had been taken to the same facility the prior week for same symptoms and had no significant findings.

Records from Regional Medical Center Bayonet Point reflect that the Veteran complained of a one week history of weakness.  He described the onset as gradual and the severity as mild.  He described a sense of spinning, which was worsened by movement of the head.  The impression was acute dizziness and he was given a prescription for Antivert.  He was discharged at approximately 10:37 pm.  

The Veteran is service-connected for posttraumatic stress disorder (PTSD) (70 percent disabling) and residuals of a gunshot wound to the chest and shoulder (20 percent disabling).  A total disability rating based on individual unemployability (TDIU) has been awarded effective August 14, 2008, and the Veteran has been considered permanently and totally disabled since that date.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the criteria outlined by 38 U.S.C.A. § 1728, or in the alternative, 38 U.S.C.A. § 1725 and the accompanying regulations. 

In October 2008, the VAMC denied the Veteran's claim for payment or reimbursement under the Veterans Millennium Health Care Act, codified at 38 U.S.C.A. §1725, because it determined "[c]are and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health."  The VAMC also determined that VA facilities were feasibly available.

In the November 2009 Statement of the Case (SOC), the VAMC provided notice of the regulations pertaining to 38 U.S.C.A. § 1728 rather than § 1725.  In the SOC, the VAMC notified the Veteran that his claim was denied because the treatment rendered was non-emergent and that VA facilities were feasibly available.  

As an initial matter, the Board finds that November 2009 SOC was inadequate.  A SOC must contain:  (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.  
38 C.F.R. § 19.29 (2012).  In this case, as the Veteran was found permanently and totally disabled from August 14, 2008, 38 U.S.C.A. § 1728 is potentially applicable.  However, if all criteria are not met under § 1728, he may still be entitled to reimbursement under § 1725.  Hence, the SOC should have provided notice and evaluation of both sets of laws and regulations.  

The Board also points out that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Pertinent to this case, §1728 was amended to apply the more liberal "prudent layperson" standard for determining whether an actual medical emergency existed.  While the provisions became effective when the law was signed on October 10, 2008, there was no specific effective date or applicability date indicated for the provision.  

There is a general presumption against the retroactive effect of new statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 (1994), the United States Supreme Court recognized that "retroactivity is not favored in the law" and "the presumption against retroactive legislation is deeply rooted in our jurisprudence."  At the same time, "[a] statute does not operate 'retrospectively' merely because it is applied in a case arising from conduct antedating the statute's enactment or upsets expectations based in prior law."  Id. at 269 (internal citations omitted).  Therefore, in analyzing whether a particular statute should be applied to a case that originated before the statute was passed, a court "must ask whether the new provision attaches new legal consequences to events completed before its enactment."  Id. at 269-70. 

To determine whether the application of a new statute would have retroactive effect, the Supreme Court has held that the following three factors should be considered:  (1) whether it would impair rights possessed by a party when he acted, (2) whether it would increase a party's liability for past conduct, or (3) whether it would impose new duties with respect to already completed transactions.  Id. at 280.  If the statute is found to have a retroactive effect, then "our traditional presumption teaches that it does not govern absent clear congressional intent favoring such a result."  Id. 

The United States Court of Appeals for the Federal Circuit has created a three-part test encompassing the factors laid out in Landgraf: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) (quoting Landgraf, 511 U.S. at 270).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003) (discussing that most statutes and regulations liberalizing the criteria for entitlement to a benefit may be applied to pending claims because they would affect only prospective relief). 

In the present case, the unauthorized medical expenses were incurred prior to the enactment of this legislation.  The Board points out that the Veteran is not seeking prospective relief by way of the payment of monthly disability compensation payments, but rather is seeking payment of/reimbursement for a debt or financial obligation previously incurred.  To apply the amendments retrospectively would increase VA's liability for past conduct and impose new duties with respect to already completed events.  As such, the Board finds that the amendments should not be applied retroactively. 

In this case, it is unclear which version of the statutes the VAMC applied.  To properly adjudicate the claim, the VAMC must first evaluate the Veteran's claim using the former version of 38 U.S.C.A. § 1728 and its implementing regulations.  Under the former provisions of 38 U.S.C.A. § 1728, the claimant was required to show that the care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of medical services.  38 U.S.C.A. § 1728 (prior to October 10, 2008).

In addition, the claimant was required to show both that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  Id. (emphasis added).  Failure to satisfy any of the three criteria precluded VA from paying unauthorized medical expenses incurred at a private facility.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542   (1997). 

If the Veteran is not entitled to payment/reimbursement under 38 U.S.C.A. § 1728, the VAMC must then evaluate his claim under the provisions of 38 U.S.C.A. § 1725 in effect prior to October 10, 2008.  Notably, under the former version, payment of such medical expenses was not mandatory even if all conditions for payment were met.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B) (emphasis added). 

Here, the pertinent inquiry is whether a prudent layperson would reasonably expect that the Veteran's condition (or conditions) was such that delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009).  The Court of Appeals for Veterans Claims held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Id. at 267 (2009).

The VAMC must also ensure that the Veteran is provided with adequate notice under the Veterans Claims Assistance Act (VCAA).  The VCAA requires that VA provide a claimant notice of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  In the present case, the November 2009 notice letter did not provide general notice as to the information and evidence necessary to substantiate a claim for payment or reimbursement of unauthorized medical expenses.  Hence, on remand, the VAMC should ensure that the Veteran is provided with adequate VCAA notice.  

For the reason stated, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran relative to the issue on appeal.  The letter must inform the Veteran of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728, and in the alternative § 1725, in effect prior to October 10, 2008.  The Veteran should be given a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.

2.  Thereafter, take adjudicatory action on the Veteran's claim.  First, evaluate the Veteran's claim under the provisions of 38 U.S.C.A. § 1728 in effect prior to October 10, 2008.  If the criteria for payment or reimbursement are not met under § 1728, evaluate the claim under the provisions of 38 U.S.C.A. § 1725 in effect prior to October 10, 2008.  If any part of the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC).  The SSOC should contain, among other things, a citation to, and summary of, the statutes and regulations in effect prior to October 10, 2008.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



